                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION
                                Civil Action No.: 5:17-cv-00534-M

                                                )
EPIC GAMES, INC.,                               )
                                                )
                 Plaintiff,                     )
                                                )
                                                        NOTICE OF SETTLEMENT AND
v.                                              )
                                                      JOINT STIPULATION OF DISMISSAL
                                                )
                                                         OF ALL CLAIMS AND ACTION
C.R., by his Guardian ad Litem, PAMELA S.       )
CHESTEK,                                        )
                                                )
                 Defendant.                     )
                                                )


       The Court having entered an Order of Approval of the Settlement Agreement between the

parties [DE 57], and retained jurisdiction over Defendant for the purpose of implementing and

enforcing such Settlement Agreement, Plaintiff Epic Games, Inc. (“Plaintiff” or “Epic”) and

Defendant C.R. (“Defendant” or “C.R.”), a minor, together with Defendant C.R.’s Court-

appointed Guardian ad Litem, Pamela S. Chestek (“Defendant’s GAL” or “Ms. Chestek”),

hereby jointly stipulate to the dismissal, with prejudice, of all claims and this civil action

pursuant Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and Local Civil Rule 17.1.

       Respectfully submitted, this 8th day of February, 2021.




PPAB 6096150v1
           Case 5:17-cv-00534-M Document 58 Filed 02/08/21 Page 1 of 3
/s/ Pamela S. Chestek                       /s/ Christopher M. Thomas
Pamela S. Chestek                           Christopher M. Thomas
N.C. Bar No. 40963                          N.C. Bar No. 31834
pamela@chesteklegal.com                     christhomas@parkerpoe.com
200 S. Dawson St. # 201 (27601)             Sloan L. E. Carpenter
P.O. Box 2492                               N.C. Bar. No. 53528
Raleigh, North Carolina                     sloancarpenter@parkerpoe.com
Telephone:     (919) 800-8033               PNC Plaza
                                            301 Fayetteville Street, Suite 1400 (27601)
Guardian ad litem for Defendant             P.O. Box 389
                                            Raleigh, North Carolina 27602-0389
                                            Telephone:     (919) 835-4626
                                            Facsimile:     (919) 834-4564

                                            Attorneys for Plaintiff




                                        2
PPAB 6096150v1
           Case 5:17-cv-00534-M Document 58 Filed 02/08/21 Page 2 of 3
                               CERTIFICATE OF SERVICE


This is to certify that a copy of the foregoing NOTICE OF SETTLEMENT AND JOINT

STIPULATION OF DISMISSAL OF ALL CLAIMS AND ACTION WITH PREJUDICE

was electronically filed this day with the Clerk of Court using the CM/ECF system and

transmission of the system-generated Notice of Electronic Filing (NEF) to Pamela S. Chestek,

Guardian Ad Litem for C.R., who has consented to accept service on behalf of Defendant C.R.,

constitutes service of the filed document on C.R. and Ms. Chestek, who is a registered system

user as follows:

                            Pamela Chestek
                            Chestek PLLC
                            200 S. Dawson St.
                            STE 301
                            Raleigh, NC 27601
                            919-800-8033
                            Email: pamela@chesteklegal.com

       This 8th day of February, 2021.

                                             PARKER POE ADAMS & BERNSTEIN LLP

                                             /s/ Christopher M. Thomas
                                             Christopher M. Thomas
                                             N.C. Bar No. 31834
                                             christhomas@parkerpoe.com
                                             Sloan L. E. Carpenter
                                             N.C. Bar No. 53528
                                             sloancarpenter@parkerpoe.com
                                             301 Fayetteville Street, Suite 1400 (27601)
                                             P.O. Box 389
                                             Raleigh, North Carolina 27602-0389
                                             Telephone: (919) 828-0564
                                             Facsimile: (919) 834-4564
                                             Attorneys for Plaintiff




                                             3
PPAB 6096150v1
           Case 5:17-cv-00534-M Document 58 Filed 02/08/21 Page 3 of 3
